Citation Nr: 1030565	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  07-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability, 
to include intervertebral disc syndrome.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from January 1974 to January 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for a hearing before a Veterans Law 
Judge in Washington, D.C. in September 2010.  He withdrew his 
hearing request in June 2010.  


FINDINGS OF FACT

1.  The Veteran was seen for complaints of low back pain on one 
occasion during active service; his low back was found to be 
normal at discharge, and degenerative arthritis of the back was 
not shown within one year of discharge from service.  

2.  The Veteran has reported additional injuries to his low back 
in 1979, 1996, and 2001, and competent medical evidence has 
related the current disabilities to these post service injuries. 

3.  There is no competent evidence of a nexus between the 
Veteran's current low back disability and active service.  

4.  Entitlement to service connection for a skin disability was 
denied in a January 1981 rating decision.  It was held that tinea 
existed prior to service and was not aggravated.  Psoriasis was 
found present after service and unrelated thereto.  The Veteran 
was notified and did not submit a notice of disagreement with 
this decision.  

5.  The evidence received since January 1981 does not show that 
the Veteran's pre-existing tinea versicolor increased in severity 
during service, or that there is a nexus between the psoriasis 
first noted in 1980 and active service; these were the bases of 
the January 1981 denial.


CONCLUSIONS OF LAW

1.  A low back disability, to include intervertebral disc 
syndrome, was not incurred due to active service, nor may 
arthritis be presumed to have been incurred due to service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

2.  The January 1981 rating decision that denied entitlement to 
service connection for a skin disability is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.105(a) (2009). 

3.  The evidence received to reopen the claim for service 
connection for a skin disability since January 1981 is not new 
and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The Board notes that 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate the 
claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.  

Also, in the context of a claim to reopen, VCAA notice must 
include an explanation of 1) the evidence and information 
necessary to establish entitlement to the underlying claim for 
the benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1, (2006).  The Court further explained 
that a notice letter must describe what evidence would be 
necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient in 
the previous denial. 

In this case, the Veteran was provided with a notice by letters 
dated January 2005 and March 2006 that contained all of the 
notification required by 38 C.F.R. § 3.159, as defined by Dingess 
and Pelegrini.  The March 2006 letter also included the notice 
required by Kent.  

The notice pertaining to the assignment of effective dates and 
disability evaluations was not provided to the Veteran until 
after the initial adjudication of the claim for service 
connection for a back disability.  However, the Board finds that 
this does not result in any harm to the Veteran's appeal, as he 
has been provided opportunity in which to respond and his claim 
has been readjudicated since the receipt of the notice.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that the 
duty to notify has been met.  

The Board further concludes that the duty to assist has also been 
met.  The Veteran's service treatment records have been obtained.  
Private medical records and VA treatment records have been 
obtained, as have records from the Social Security Administration 
(SSA).  The Veteran was afforded an appropriate VA examination, 
and an opinion has been obtained regarding the etiology of his 
back disability.  The Veteran withdrew his request for a hearing.  
There is no indication that there is any relevant evidence 
outstanding in these claims, and the Board will proceed with 
consideration of the Veteran's appeals.

Service Connection

The Veteran contends that he has developed a back disability as a 
result of active service. 

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, then 
it is presumed to have been incurred during active service, even 
though there is no evidence of arthritis during service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, 
regardless of its date, shows that the veteran had a chronic 
disorder in service or during an applicable presumptive period, 
and that the veteran still has such a disorder.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The service treatment records show that the Veteran was seen on 
one occasion for low back pain following a car accident in August 
1975.  There was slight muscle tightness on examination.  The 
Veteran was returned to duty.  

The remainder of the service treatment records is negative for 
evidence of a back disability.  The December 1976 separation 
examination found that the spine was normal.  

Post service medical records include a Civil Service Certificate 
of Medical Examination dated July 1977.  His back was described 
as normal, and a history of a back disability was not noted.  

March 1996 VA treatment records show that the Veteran had 
sustained a low back strain due to a motor vehicle accident in 
February 1996.  

October 1997 records show that the Veteran claimed that he 
sustained a work related injury to his back in 1979.  Other 
October 1997 records show complaints of low back pain.  A history 
of low back pain since the 1970s was included in still other 
October 1997 records.  

May 2001 VA records include a history of a low back pain 
following a 1996 motor vehicle accident.  A magnetic resonance 
imaging (MRI) study conducted at this time revealed a herniated 
disc, degenerative disc disease, and early degenerative 
arthritis.  

VA treatment records dated September 2003 note a history of low 
back pain from 1976.  

The Veteran was afforded a VA fee basis examination of his back 
in conjunction with his claim in February 2005.  The records were 
reviewed, and the August 1975 back injury was noted, as well as 
the subsequent examinations in service that found him to be in 
good health.  The Veteran gave a history of a back injury while 
lifting boxes several years ago.  He was described as a poor 
historian.  The record review showed that he had injured his back 
in a car accident in 1996, and had experienced another back flare 
in October 1997.  The 2001 MRI results were also noted.  After 
the record review and examination, the diagnosis was degenerative 
joint disease of the lumbar spine, especially L5 to S1 with a 
right S1 nerve root radiculopathy and intervertebral disc 
syndrome.  The examiner opined that the herniated disc had 
originally been found following the 1996 car accident.  The 
Veteran stated that he had experienced low back pain following 
the August 1975 accident, but when he was examined he believed 
his low back pain was not related to this accident as it was 
slight.  The examiner concluded that the Veteran's current 
disability was less likely than not the result of his injury in 
service.  He added that there was no evidence in the medical 
records explaining such a relationship.  Furthermore, the 
herniated disc had first been noted following the second motor 
vehicle accident in 1996 and a 2001 lifting injury.  The examiner 
said that the August 1975 injury had been relatively minor, and 
noted the December 1976 examination had found him to be in good 
health.  

The Board finds that entitlement to service connection for low 
back disability is not warranted.  

The evidence clearly shows that the Veteran has a current back 
disability.  There is also evidence of a back disability during 
service.  Therefore, in order to establish service connection, 
there must be evidence of a nexus between the current back 
disability and the injury in service or some other event during 
service.  

The service treatment records confirm that the Veteran was seen 
for low back pain following a motor vehicle accident.  However, 
there is no indication that this represented chronic disability.  
He was treated on only a single occasion, and the examiner 
released him to duty.  The December 1976 separation examination 
was negative for a back disability.  The February 2005 fee basis 
examiner stated that the inservice injury was relatively minor.  
Therefore, there is no evidence that the August 1975 injury 
resulted in a chronic disability in service.  

The July 1977 civil service examination showed that the spine was 
normal, and there is no other evidence of degenerative arthritis 
of the lumbar spine until many years after discharge.  The Board 
concludes that the Veteran is not entitled to service connection 
on a presumptive basis.  

The Veteran notes that he had a back injury during service, and 
he argues that over the years his disability has become worse.  
However, although the Veteran is competent to report back pain 
over the years, he is not competent to relate his current back 
disability to the injury during service.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Furthermore, to the extent that the 
Veteran argues he has experienced constant back pain since 
service, the Board does not find these contentions to be 
credible.  They are directly contradicted by the July 1977 civil 
service examination which found the back to be normal, and by 
1979 records that indicate the Veteran applied for compensation 
after a claimed 1979 work related back injury, as well as the 
complete lack of back treatement in the medical records between 
the late 1970s and the 1996 motor vehicle accident.  The Board 
finds that the evidence does not support a finding of continuity 
of symptomatology.  

Finally, there is no competent medical opinion that relates the 
Veteran's current back disability to active service.  The 
February 2005 VA fee basis examiner opined that the current 
disability was not related to the injury in service.  Instead, he 
attributed it to the 1996 car accident and a 2001 lifting injury, 
based on the fact that the initial evidence of a disc injury was 
not demonstrated until after these incidents.  The Board 
recognizes the Veteran's sincere belief that his current 
disability is related to the injury in service, but he is not a 
medical expert and is not competent to express this opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The only 
competent medical opinion has found that there is no relationship 
between the current disability and what was treated during 
service.  Therefore, entitlement to service connection for a low 
back disability is not established. 

New and Material Evidence

The Veteran contends that his skin disability developed during 
active service.  He argues that he has submitted new and material 
evidence to reopen a previously denied claim.  

Entitlement to service connection for a skin disability diagnosed 
variously as tinea versicolor and psoriasis was denied in a 
January 1981 rating decision.  The Veteran was notified of this 
decision and provided with his appellate rights in January 1981.  
He did not initiate an appeal of this decision by submitting a 
notice of disagreement.  Therefore, the January 1981 decision is 
final, and is not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).

A Veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence is defined as existing 
evidence not previously submitted to the VA, and material 
evidence is defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The evidence considered by the January 1981 rating decision 
consisted of the Veteran's service treatment records and VA 
outpatient records from 1980.  This decision stated that tinea 
versicolor was noted on the entrance examination when the Veteran 
began active service but that it was not considered disabling.  
The Veteran had been seen on two occasions during service for the 
same condition but there was no aggravation.  The VA outpatient 
records state that the Veteran had been treated in June 1980 for 
psoriasis.  The January 1981 rating decision denied entitlement 
to service connection on the basis that the tinea versicolor 
existed prior to service and was not shown to have been 
aggravated during service, and the psoriasis was not related to 
active service.  

The Board notes that a Veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at entrance 
into service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports are 
to be considered s noted.  38 C.F.R. § 3.304(b).  In this case, 
the Veteran's tinea versicolor was noted on the entrance 
examination, and the Veteran is not entitled to the presumption 
of soundness for this disability.  

Service connection may still be established for a disability that 
existed prior to service if it was aggravated by active service.  
A preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

In this case, the January 1981 rating decision found that there 
was no evidence that the Veteran's tinea versicolor was 
aggravated during service.  It also found that there was no 
evidence that psoriasis was related to service.  Therefore, in 
order to be new and material, the additional evidence would have 
to indicate that the Veteran's tinea versicolor increased in 
disability during service, or that there was a nexus between the 
psoriasis noted after service and active duty.  

The evidence received since January 1981 includes VA treatment 
records and private medical records dating from 1977 to 2009.  
Most of the records that address the Veteran's skin disability 
show treatment for tinea versicolor, and few also include 
diagnoses of psoriasis.  On occasion, during treatment for the 
tinea versicolor, the Veteran notes that he had a rash during 
active service.  Basically, the records dating from 1977 to 2009 
show current diagnoses and ongoing treatment for tinea 
versicolor.  This information is not new, because the January 
1981 rating decision acknowledged that the Veteran had current 
diagnoses of tinea versicolor and psoriasis.  It is also not 
material because none of these records contain a medical opinion 
or other evidence showing that the tinea versicolor increased in 
severity during active service.  There is also no opinion that 
would relate any psoriasis diagnosed after discharge with active 
duty.  The absence of such evidence was the basis of the January 
1981 denial and, as noted, any evidence would have to address 
this matter in order to be new and material.  Therefore, as the 
Veteran has not submitted new and material evidence, his claim 
may not be reopened. 


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a low back disability, to 
include intervertebral disc syndrome, is denied. 

New and material evidence has not been received to reopen a claim 
for service connection for a skin disability; the appeal is 
denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


